DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 13, at line 1: 13. (Original) [[= 12 +13]]The system of claim 9,
In claim 20, at line 5 : shape of a selected ionization state [[e]] induced by the longitudinal oscillating magnetic

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 9, and 20, the closest reference to Payer et al. (Pub No. 20130161539) disclose the all-optical method and system for generating ultrashort charged particle beam. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 9, and 20.
Regarding claim 1,
None of the cited prior arts discloses the claimed method of independent claim 1, in particular having the method of “comprising tight focusing a non-Gaussian azimuthally polarized laser mode beam to a focusing spot, measuring a spectral line shape of a selected ionization state induced by a longitudinal oscillating magnetic field created by said tight focusing in the focusing spot; and determining the laser intensity from the spectral line shape”.
Regarding claim 9,
None of the cited prior arts discloses the claimed structural combination of independent claim 9, in particular having the limitation of “a laser source of a peak power in a range between 100 terawatt and 10 petawatt; a converter unit; a tight focusing optics; and spectral measurement means; wherein said converter unit polarizes a main laser beam from the laser source into a non-Gaussian azimuthally polarized laser mode beam; said tight focusing 3Application No.16/925,003Docket number: G14448-00211-GB Amendment filed July 21, 2020 INSTITUT NATIONAL DE LA RECHERCHE SCIENTIFIQUE optics focuses the azimuthally polarized laser mode beam to a focusing spot, yielding a longitudinal oscillating magnetic field of an intensity proportional to the laser intensity, said spectral measurement means measuring a line shape of a selected ionization state induced by the longitudinal oscillating magnetic field in focusing spot”.
Regarding claim 20,
None of the cited prior arts discloses the claimed method of independent claim 20, in particular having the method of “generating a longitudinal oscillating magnetic field of an intensity proportional to the laser intensity in a focusing point of highest intensity by tight focusing a non-Gaussian azimuthally polarized laser mode beam, measuring a line shape of a selected ionization state induced by the longitudinal oscillating magnetic field in the focusing spot, and determining the laser intensity from the spectral line shape”.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828